       Case 1:18-cv-07312-LDH-SJB Document 27 Filed 01/28/19 Page 1 of 1 PageID #: 1323



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NEW YORK
                                             18-07312

        PLAINTIFFS’ NAMES ENTERED 01/28/2019 (Second Set)

1988    Sigifredo Apodaca,
1989    Vanita Apodaca,
1990    Manuel Apodaca,
1991    Saul Apodaca,
1992    Debra Apodaca,
1993    Alexia Felix,
1994    Rex Donald Laceby,
1995    Tyler R. Laceby,
1996    Dolores Schaffer,
1997    Donald S. Laceby,
1998    Estate of Sascha Grenner-Case,
1999    Karen K. Grenner-Case,
2000    Myra R. Bardo,
2001    Troy A. Grenner-Case,
2002    Samuel Williams,
2003    Derek Benjamin Kolb,
2004    Robert Allen Leatherwood, Jr.,
2005    Debbie Lee Zenk,
2006    Robert Allen Leatherwood, Sr.,
2007    Wendy Deanne Leatherwood,
2008    Kenneth Wayne Leatherwood,
2009    Kenneth Clayton Ronald Wilhelm,
2010    Stacey Brooke Leatherwood,
2011    Lindsay Deanne Reyes,
2012    Estate of James Heath Pirtle,
2013    Ursula Youngerman Pirtle,
2014    Shane Kaniela Youngerman,
2015    Kai Samuel Youngerman,
2016    Kay Lynn Beeman




        January 28, 2019 \
